DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction filed 05/05/2022.
The status of the Claims is as follows:
Claims 2-20 have been cancelled;
Claims 21-23 are new;
Claim 1 has been amended;
Claims 1 and 21-23 are pending and have been examined. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 05/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "staple cavities" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "staples" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the cavities" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "impedance measurements" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, et al. (US 20160256071; Shelton).

Regarding Claim 1 Shelton discloses staple cartridge assembly for a robotic  surgical system (par 163) configured to grasp a patient tissue, wherein the robotic surgical system (par 163) comprises a communications hub (1500), the staple cartridge assembly comprising: 
an anvil (306); 
a cartridge body (304), comprising: 
a deck comprising a proximal end and a distal end; (annotated Fig. 1)
a longitudinal slot extending from the proximal end toward the distal end; (annotated Fig. 1)
staple cavities (195) defined in the deck; 
staples (191) removably stored in the staple cavities (195), 
wherein the staples (191) are ejected from said the cavities (195) and deformed against the anvil (306) during a staple firing stroke; (par 207)
a circuit (par 201), comprising: 
a sensor (6050, 5052) configured to take impedance measurements of the patient tissue positioned between the deck and the anvil (306); 
wherein the circuit (par 201) is configured to communicate with the communication hub (1500). (par 200, 274)


    PNG
    media_image1.png
    857
    870
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 20160256071) in view of Baxter et al. (US 20160166256; Baxter).

Regarding Claim 21 Shelton discloses the invention as described above. Shelton further discloses  the robotic surgical system comprises a motor (82)

However Shelton does not expressly disclose a closure motor operable to move the anvil from an open position to clamped position, wherein the communications hub is in communication with a closure motor control circuit of the robotic surgical system, and wherein the communications hub is configured to control the closure motor through the closure motor control circuit.

Baxter teaches a surgical system (Fig. 1) and further teaches a closure motor (590) operable to move the anvil  (114) from an open position to clamped position (par 96), wherein the communications hub is in communication with a closure motor control circuit of the surgical system, and wherein the communications hub is configured to control the closure motor through the closure motor control circuit (par 99) providing control of the closing of the anvil to improve the efficacy of the surgical system. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the surgical system of Shelton to include a closure motor with a closure motor control circuit as taught by Baxter since Baxter suggests that such a modification provides control of the closing of the anvil to improve the efficacy of the surgical system.

Regarding Claim 22 Shelton discloses the invention as described above. Shelton further discloses the robotic surgical system comprises a motor (590) and a communications hub (1500) and a firing motor control circuit (par 187, 216-223)

However Shelton does not expressly teach a firing motor operable to move a firing member through the staple firing stroke, wherein the communications hub is in communication with a firing motor control circuit of the robotic surgical system, and wherein the communications hub is configured to control the firing motor through the firing motor control circuit.

Baxter teaches a surgical system (Fig. 1) and further teaches a firing motor operable to move a firing member through the staple firing stroke (par 88), wherein the communications hub is in communication with a firing motor control circuit of the surgical system, and wherein the communications hub is configured to control the firing motor through the firing motor control circuit (par 93) providing control of the firing member to improve the efficacy of the surgical system. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the surgical system of Shelton to include a firing motor with a firing motor control circuit as taught by Baxter since Baxter suggests that such a modification provides control of the closing of the anvil to improve the efficacy of the surgical system.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 23 the Prior Art fails to teach the robotic surgical system uses the impedance measurements to control the firing motor control circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731